UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                        -v-                                          17-CR-124 (PAE)

 GLEN ROBINSON,                                                          ORDER

                               Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 4, 2021, defendant Glen Robinson moved to hold his motion for

compassionate release in abeyance for 60 days, to permit Robinson to exhaust his administrative

remedies. Dkt. 29. Defense counsel, James Neuman, Esq., also informed the Court that, at the

time his motion was filed, Robinson had not yet been transferred to federal prison. Id. On

March 5, 2021, the Court granted Robinson's motion. Dkt. 30.

       However, Robinson has not yet filed a memorandum of law in support of his motion to

dismiss. Counsel is directed to file, by July 23, 2021, a letter explaining whether Robinson has

exhausted his administrative remedies and whether an additional stay is necessary for him to do

so.

       SO ORDERED.



                                                            PAULA. ENGELi«AYR
                                                            United States District Judge
Dated: July 15, 2021
       New York, New York
